Citation Nr: 0532470	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-02 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits.

(The issues of entitlement to service connection for 
residuals of a cold injury and entitlement to increased 
ratings for disabilities of the knees are the subjects of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Todd M. Berk, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from July 1959 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

Recovery of the overpayment would not be against equity and 
good conscience.  


CONCLUSION OF LAW

The requirements for waiver of recovery of the indebtedness 
are not met.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp. 2005).  The VCAA and implementing regulations 
do not apply in waiver cases because the statutory right to 
request waiver of recovery of indebtedness within Chapter 53 
of Title 38 of the United States Code contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132 (2002); 
see also 38 U.S.C.A. § 5302 (West 2002).  Regardless, the 
veteran has been informed of the evidence needed to show his 
entitlement to a waiver of the assessed indebtedness via the 
June 2000 Committee decision and the February 2002 statement 
of the case.

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment. 

The U. S. Court of Appeals for Veterans Claims has defined 
bad faith as "a willful intention to seek an unfair 
advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 
(1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad 
faith as an unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.  (2) Balancing of 
faults.  Weighing fault of the debtor against Department of 
Veterans Affairs fault.  (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities.  (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended.  (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor.  
(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

The veteran was granted improved pension benefits by rating 
action in April 1997.  In an October 1997 letter, the RO 
informed the veteran that he had been awarded VA pension and 
that he should notify VA if his family income changed.  In 
January 2000 the RO informed the veteran that it had been 
determined that his spouse had unreported employment income.  
This letter also informed the veteran that his pension 
benefits had been terminated.  In March 2000 the veteran was 
informed that an overpayment of $35,192 had been created.  
Later in March 2000, the veteran requested a waiver of 
repayment of the overpayment, and the appeal ensued.

On two occasions the RO sent the veteran a VA Form 20-5655, 
Financial Status Report (FSR), and requested that he fill it 
out and return it.  The veteran failed to return a completed 
FSR.  The veteran did submit an Eligibility Verification 
Report (EVR) in January 2001.  The EVR indicates that the 
veteran's spouse had an annual income of $36,300.  

At an August 2005 video conference hearing before the 
undersigned Veterans Law Judge, the veteran stated that he 
thought that he had informed VA of his spouse's income.  He 
asserted that repayment of the overpayment would cause him 
financial hardship.  He further stated that the overpayment 
was currently being repaid from his VA compensation benefits.

The initial question for the Board is whether there is any 
evidence of fraud, misrepresentation, or bad faith on the 
veteran's part.  There is no indication from either the June 
2000 Committee decision or the February 2002 statement of the 
case that the RO has found these factors to be present in 
this case, and the Board similarly finds that waiver should 
not be precluded solely on the basis of such factors.

The Board has also assessed the equitable considerations of 
this case.  While the veteran has claimed that repayment of 
the debt would cause him and his spouse financial hardship, 
the Board cannot ignore the fact that the veteran has failed 
to respond to the RO's requests for a completed FSR.  
Consequently, the Board is unable to compare the veteran's 
household monthly income and expenses.  In this regard, the 
Board notes that VA's duty to assist is not a "one-way 
street."  If a veteran wishes help in developing a claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence, such as financial information.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The record clearly shows that the veteran had been informed 
of the need to report family income changes and that he 
failed to do so.  In this case the Board finds that the 
overpayment was caused by the veteran's fault for not 
reporting the required financial information, and 
consequently the veteran received payments to which he was 
not entitled.  The record does not reveal that there was any 
fault on the part of VA in the creation of the debt.  
Furthermore, the veteran has failed to provide the requested 
financial information which would show whether repayment of 
the debt would cause him financial hardship.  Accordingly, 
the Board can not find that there would be any hardship 
resulting from recovery of the debt.  Furthermore, the record 
indicates that the veteran's wife has significant employment 
income and that the veteran is in receipt of VA compensation 
benefits.  Moreover, there is no indication that he has 
relied to his detriment on the overpayment.  As such, 
recovery of the overpayment would not nullify the objective 
underlying the payment of monetary benefits.

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of pension benefits in the amount of $35,192.00, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


